Exhibit 10.9

AGREEMENT




THIS AGREEMENT is made by and between Avalanche Products Inc, 2234 Solitude
Court, Rocklin, California 95765 (“Avalanche”) and Boehm Pressed Steel Company,
5440 Wegman Rd., Valley City, Ohio 44280. (“Boehm”)




BACKGROUND

WHEREAS, Avalanche has conceptualized a unit for dispensing viscous food
products, including frozen  or semi-frozen products, packaged in individual
servings, and has the marketing know-how to exploit such dispenser and related
cartridge; and




WHEREAS, Boehm has the expertise, know-how, engineering, tooling, design and
production capability to manufacture the dispensing unit on a commercial basis.




IT IS AGREED as follows:




1.

DEFINITIONS.




Whenever used in this Agreement, unless the context clearly requires otherwise,
the following terms shall have the meaning set forth after each such term.




1.1 “Dispenser” means dispensing unit for viscous food products, including
frozen  or semi-frozen products, which meets the standards and specifications
established by  Avalanche, as set out in Exhibit A, attached hereto and made a
part hereof, and as may be subsequently modified in writing by mutual agreement
of the parties.




1.2 “Contract Year” means the twelve-(12) month period commencing with the
effective date of this agreement, and each successive twelve- (12) month period
thereafter.




1.3 “Royalty Payment” means the payment to be sent to Boehm by Avalanche




14.  “Cartridge” means any unit for holding and storing individual servings of
viscous food products (including frozen or semi-frozen products).  




1.5.  “Cost” means the amount expended by Boehm for raw materials and labor to
manufacture a Dispenser.




2.

SALE AND PURCHASE




2.1 During the term of this Agreement, Boehm shall manufacture, deliver and sell
Dispensers to Avalanche, pursuant to the terms and conditions of this Agreement.




2.2   All Dispensers delivered and sold pursuant to orders submitted by
Avalanche hereunder shall meet the standards and specifications set out in
Exhibit A.




2.3   Avalanche will place its orders for Dispensers with Boehm.  Orders shall
be shipped by Boehm directly to the location identified in the order within
twenty (20) days of the order being received.





--------------------------------------------------------------------------------

2.4    Avalanche will, on a monthly basis, issue to Boehm a forecast of the
anticipated requirements of Dispensers over the following twelve (12) month
period.  Each such forecast will include Avalanche’s best estimate of the
quantity of Dispensers it anticipates will be purchased by Avalanche over the
following twelve (12) month period.  The parties recognize that such monthly
forecasts are for Boehm’s information and planning purposes only, and do not
create any commitment on the part of Avalanche to purchase any Dispenser units
or any commitment by Avalanche to purchase any minimum volume level of
Dispensers during the term of this Agreement.        




3.   TOOLING AND PROPERTY RIGHTS.




(a)  The specifications and standards for the Dispenser established by
 Avalanche, as well as information regarding the modifications to the design of
the Dispenser developed by Avalanche in connection with this Agreement are
Avalanche’s confidential and proprietary information (“Avalanche Proprietary
Information”), and shall at all times remain the sole and exclusive property of
Avalanche. Avalanche Proprietary Information shall not include any information
that Boehm can establish by suitable documentation was known to Boehm prior to
the disclosure thereof by Avalanche, or was developed by Boehm independent of
any disclosure by Avalanche or is used by others in the manufacture of
commercially available dispensers for viscous food products.




(b)  During the period Boehm is manufacturing and selling Dispensers to
Avalanche pursuant to the terms of this Agreement and Avalanche is not otherwise
in default of its obligations hereunder, Boehm shall not manufacture and/or sell
Dispensers or any related dispensers that could be viewed as competition to
parties other than Avalanche.




(c)  Unless otherwise agreed to by the parties in writing, Boehm shall for a
period of three (3) years from the date of termination or cancellation of this
Agreement, refrain from any manufacture or sale of Dispensers.  This section
shall serve the expiration or termination of this Agreement.  Notwithstanding
the foregoing, Boehm reserves the right to sell Dispensers until reimbursed for
amounts owed it by Avalanche hereunder.




(d)  Any invention, improvement, or discovery made solely by Boehm personnel
regarding the design, operation or performance of the Dispenser during the term
of this Agreement (“Boehm Inventions”) shall be owned jointly by Boehm and
Avalanche and shall be subject to the disclosure and use provisions contained in
this Agreement.




(e) Any invention, improvement, or discovery made solely by Avalanche personnel
regarding the design, operation or performance of the Dispenser during the term
of this Agreement (“Avalanche Inventions”) shall be owned jointly by Boehm and
Avalanche and shall be subject to the disclosure and use provisions contained in
this Agreement.




(f) Any inventions, improvements or discoveries made jointly by Boehm and
Avalanche regarding the design, operation or performance of the Dispenser,
during the term of this Agreement (“Joint Inventions”) shall be owned jointly by
Boehm and Avalanche and shall be subject to the disclosure and use provisions
contained in this Agreement.








2







--------------------------------------------------------------------------------

4.

PRODUCTION; SHIPMENT AND DELIVERY




4.1   Boehm shall notify Avalanche as soon as it has the capability to
manufacture Dispensers on a commercial basis.




4.2   Unless Boehm and Avalanche mutually agree in writing upon a different
procedure, Dispensers shall be shipped by Boehm pursuant to written purchase
orders submitted by Avalanche which purchase orders shall specify the number of
Dispensers ordered, dates by which the Dispensers ordered will be shipped, and
the locations to which the Dispensers are to be shipped.  Boehm shall have the
right to reschedule the shipping date for any Dispenser ordered provided it
gives Avalanche notice of such rescheduled date at least forty eight (48) hours
prior to the previously scheduled shipping date.  Unless agreed to in writing by
the parties, in the event of any conflict between this Agreement and any
purchase orders, invoices, confirmations, letters, emails or any other documents
and correspondence, this Agreement shall control.




4.3   Unless otherwise agreed to in writing by both parties,  Boehm shall be
responsible for the safe and proper loading of Dispensers onto all shipping
vehicles, and shall ship the Dispensers to destinations specified by Avalanche
in the purchase order via mutually agreed upon carriers.  Delivery shall be at
the sole risk and expense of Avalanche and any claim for loss or damage in
transit shall be against the carrier only.  Boehm shall properly package all
Dispensers for safe shipment in compliance with reasonable packaging
specifications, and a notice of shipment shall be sent by Boehm to the party
ordering the Dispensers at the time the Dispensers are shipped.




4.4 If any of the Dispensers shipped to Avalanche’s customers fail to conform to
the standards and specifications set out in Exhibit A, Avalanche shall so notify
Boehm within thirty (30) days after receipt, and shall return such defective
Dispenser to Boehm at Boehm’s expense for repair or replacement, subject to
Boehm’s warranty provided pursuant to Exhibit B and Section 7.




4.5 Boehm shall promptly notify Avalanche of any anticipated delay in shipping
Dispensers ordered by such party and shall use all reasonable efforts to fill
such orders as soon as possible.  Without limiting its other available remedies,
Avalanche may cancel any order in whole or in part, which is delayed more thirty
(30) days without the consent of Boehm and after having compensated Boehm for
work performed to that date




4.6   Avalanche shall have the right to send one or more of its authorized
employees and/or representatives to inspect, during Boehm’s regular business
hours, with reasonable notice, those portions of the facilities at which the
Dispensers are produced, stored or handled, and shall have the right to inspect
and test Dispensers at Boehm’s manufacturing facility anytime prior to shipment.




5.

PRICE AND PAYMENT




5.1   Dispensers shall be delivered to Avalanche at Cost as itemized on Exhibit
C.  Avalanche shall pay Boehm a royalty on each Dispenser delivered to Avalanche
of [***] for each Cartridge of food product supplied by Avalanche to the end
user of the Dispenser (“Royalty Payment”).

_______________________

[***] This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.





3







--------------------------------------------------------------------------------

5.2 Royalty Payments to Boehm shall be made on a monthly basis by Avalanche
Payment for each Cartridge shall be due thirty (30) days after Avalanche
receives payment for that Cartridge.




5.3   Boehm shall have the right, upon reasonable advance notice, to review
and/or audit the purchase orders received by Avalanche for Cartridges.




5.4  Other than as provided in this Agreement    Boehm shall not sell, offer to
sell, or otherwise dispose of Dispensers manufactured using the tooling and/or
which incorporate the modifications developed by Boehm and/or Avalanche to any
party other than Avalanche.




5.5   In the event Boehm shall make modifications to the Dispenser, any such
modified Dispenser which is produced either using the Tooling and/or which
incorporate the modifications developed by Boehm and/or Avalanche shall be
subject to the provisions of this Agreement.




6.

TERM AND TERMINATION




6.1   The effective date of this Agreement shall be the date the last of the
parties hereto signs the Agreement, and shall continue in effect for a term of
ten (10) years.




6.2   Should either party commit any material breach or default of any term,
condition or obligation of this Agreement, and fail, refuse or neglect to remedy
the same within thirty (30) days after receiving written notice from the other
party to do so, or fail to initiate the diligently pursue action to correct such
breach or default within such thirty (30) day period then the other party shall
be entitled, but not obligated, to terminate this Agreement without prejudice to
the rights that such other party may have.  Any such early termination shall not
release Boehm from Section 3 (c) of this Agreement.




6.3   Any waiver by either party of a breach of any term or condition of this
Agreement shall not be construed as a waiver of the same or any other term or
condition hereof.




6.4   Either party may terminate this Agreement effective immediately with
written notice if the other party shall file for bankruptcy, shall be
adjudicated bankrupt, shall take advantage of applicable solvency laws, shall
make an assignment for the benefit of creditors, shall be dissolved or shall
have a receiver appointed for its property.




7.   WARRANTIES




7.1 Boehm represents and warrants that it possesses good and marketable title to
Dispensers sold to Avalanche under this Agreement, and that all Dispensers sold
hereunder will be free and clear of all liens and encumbrances whatsoever and
that Avalanche has good and marketable title to the same.




7.2    All Dispensers sold by Boehm pursuant to this Agreement will be subject
to the Boehm Equipment Warranty set forth in Exhibit B attached hereto.  Subject
to the limitations set out in the Boehm Equipment Warranty, Boehm will repair or
replace, at no additional charge to the purchasing entity, any defect in
materials or workmanship discovered in a Dispenser during the warranty period.




7.3    The warranty set out in paragraph 7.2 is contingent upon the proper use
of the Dispensers and expires immediately upon (i) the modification, or
enhancement of the Dispensers by anyone without the express written consent of
Boehm or if (ii) the Dispensers or component parts are subject to abuse, misuse,
accident, alteration, neglect, or unauthorized repair.





4







--------------------------------------------------------------------------------




8.   INDEMNITIES




8.1    Avalanche shall indemnify, defend and hold Boehm harmless from and
against any and all liabilities, claims, demands, damages, cost, expense and
money judgments incurred by or rendered against Boehm as a result of claims by
third parties, (each a “Claim”) which arise at any time out of: (i) any Claim of
patent, copyright or trademark infringement, or the violation of any other
proprietary rights of any third party arising out of the use or sale of the
Dispensers; (ii) the manufacture, use, filling or sale of the Cartridge;  (iii)
personal or property damage arising out of the product used in the Cartridge,
provided that Avalanche receives reasonable notice of any such Claim and is
afforded the opportunity to defend against it.




8.2    Boehm shall indemnify, defend and hold Avalanche harmless from and
against any and all liabilities, claims, demands, damages, cost, expense and
money judgements incurred by or rendered against Avalanche as a result of claims
by third parties, (each a “Claim”) which arise at any time out of : (i) the
manufacture, use, filling or sale of the Dispenser;  (ii) personal or property
damage arising out of the use of the Dispenser; or (iii) the breach of any
warranties of merchantability or fitness for purpose or the material breach of
any of the other provisions of this Agreement by Boehm, provided that Boehm
receives reasonable notice of any such Claim and is afforded the opportunity to
defend against it.




9.    INSURANCE

Boehm shall obtain and maintain during the term of this Agreement comprehensive
liability insurance, including product liability coverage, in an amount of not
less than $1,000,000.00 combined single limits of liability of bodily injury or
property damage or both.  Boehm shall promptly provide Avalanche with a
certificate of insurance evidencing such coverage, naming Avalanche as an
additional insured thereunder, and providing that such coverage may not be
cancelled or modified without thirty (30) days prior written notice to
Avalanche.




10.    CONFIDENTIALITY

The terms, conditions and exclusions of the Mutual Confidential Disclosure
Agreement entered into by the parties on September 29, 2004 shall apply to
information and materials considered to be confidential which is disclosed by
the parties to each other during the performance of this Agreement.




11.    OTHER PROVISIONS




11.1   This Agreement shall be governed by and construed according to the laws
of the State of California and venue for any action shall be in Placer County.
 If any portions of this Agreement are determined by any court to be
unenforceable, such portions shall be deleted and all other terms and conditions
of this Agreement shall remain in full force and effect.




11.2   Avalanche shall have the right to assign, convey or transfer this
Agreement or any interest therein or assign any rights or obligations hereunder
upon the written consent of Boehm.








5







--------------------------------------------------------------------------------

11.3   Neither party shall be liable to the other for its failure to perform
under this Agreement when such failure is caused by labor troubles, fire, flood,
war, shortage of materials, governmental orders or regulations, acts of God,
terrorism, or any other cause beyond the control of the party charged with
performance; provided that the party so unable to perform shall promptly advise
the other party of the extent of its inability to perform.  Any suspension of
performance by reason of this Article shall be limited to the period during
which such cause of failure exists.




11.4   The parties hereto shall at all times be independent contractors, and
neither shall have the right to act as the agent of the other in any manner.
 This Agreement shall in no way constitute or give rise to a partnership,
agency, or joint venture between the parties.




11.5   Any notices or other communications required hereunder shall be in
writing and shall be deemed to be properly given when deposited in the mails for
transmittal by certified or registered mail, postage prepaid to the parties at
their addresses appearing above, or to such other addresses as the parties may
from time to time designate in writing.




11.6   The parties will attempt in good faith to resolve any controversy or
claim arising out of or relating to this Agreement promptly by negotiations
between senior executives of the parties who have authority to settle the
controversy or claim.  If the matter has not been resolved within sixty days of
the disputing party’s notice, or if the party receiving such notice will not
meet within thirty days, either party may initiate mediation of the controversy
or claim in accordance with the Center for Public Resources Model Procedure for
Mediation of Business Disputes.  If the matter has not been resolved pursuant to
such mediation procedure within sixty days of the initiation of such procedure,
or if either party will not participate in a mediation, the controversy or claim
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof.




11.7   Avalanche and/or its affiliated companies have the exclusive right to use
all trademarks and trade names that are or may be used on or in association with
the Dispensers manufactured and sold by Boehm to Avalanche pursuant to this
Agreement.  Boehm agrees that it will not use or caused to be used any of these
trademarks or trade names except in the manufacture and sale of Dispensers to
Avalanche or its designee pursuant to this Agreement.




11.8   This Agreement, together with the Mutual Confidentiality Agreement
embodies the entire agreement of the parties with respect to the subject matter
hereof.  There are no promises, terms, conditions or obligations other than
those contained herein.  No modification of this Agreement or any of its terms
or conditions shall be effective unless in writing and signed by the duly
authorized representatives of the parties.











6







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement.




AVALANCHE PRODUCTS, INC.

BOEHM PRESSED STEEL COMPANY, INC.










By: /s/ James Wheeler                   

By: /s/ Robert Boehm                 




James Wheeler, President

Robert Boehm, President




Date:_______________________

Date:______________________

















7







--------------------------------------------------------------------------------

EXHIBIT A




EQUIPMENT  SPECIFICATIONS







PRODUCT DESCRIPTION




Commercial food dispensing unit, capable of dispensing 6 ounces of frozen
product from a disposable cartridge by pulling a handle with a mechanical
advantage. The dispenser construction will be metal with dimensions of <10” x
<17” x <26”. The dispenser will conform to UL, and NSF standards.







DESIGN AND PRODUCT VALIDATION:




Boehm will provide the following with regards to design and product validation.

1.

3D Modeling layout of all components and final assembly

2.

Geometric Design and Tolerance off all components to verify proper fits

3.

Design Failure Modes and Effects Analysis on the dispenser

4.

Design for manufacturing review.

5.

Product performance testing of first-off prototypes.




MODELS AND PRE-PILOT RUN




Boehm will provide the following:

1.

Five operating models off of production tooling for Avalanche approval.

2.

A one hundred piece Pre-Pilot Run will follow the initial five prototypes for
field evaluation.

3.

The above items will not have regulatory agency approval until field tests and
lab testing are completed.




















































Note: Final design drawings will be added to Exhibit A when completed.





8







--------------------------------------------------------------------------------




EXHIBIT B







Boehm Pressed Steel Company Warranty




 Boehm Pressed Steel company. (“Boehm”) warrants that, for a period of one (1)
year from the date of purchase (the “Warranty Period”), the equipment
manufactured by it will be free from defects in workmanship and materials
provided the equipment is used in the manner and in the environment for which
they were manufactured.




DISCLAIMERS AND LIMITATIONS. OTHER THAN AS SET FORTH ABOVE, BOEHM SPECIFICALLY
DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE OR USE.
This warranty does not extend to repairs or alterations undertaken without the
prior written consent of Boehm or for goods that are misused, abused or
neglected or if the goods are not properly stored, maintained, installed or
operated. BOEHM SHALL NOT BE LIABLE FOR INCIDENTAL, SPECIAL, INDIRECT,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES RESULTING FROM THE USE OF THE GOODS
OR ARISING OUT OF ANY BREACH OF THIS WARRANTY; INCLUDING BUT NOT LIMITED TO
DAMAGE TO PROPERTY OR LOSS OF PROFITS OR REVENUE.




CLAIMS ADMINISTRATION. All warranty claims must be made by calling our customer
service department at (800) 936-3227 during the Warranty Period.  The model,
serial number, date of purchase and a brief description of the problem must be
provided.  If required,  Boehm will deliver a replacement dispenser within three
working days when a major credit card is used for a deposit.  Freight collect
shipping labels will be included to return the defective dispenser, which must
be returned clean within thirty days after receipt of the replacement dispenser
to avoid charges.  Should the defect be a result of customer negligence, the
credit card will be charged for necessary parts, labor, shipping, and cleaning
if required.

















9







--------------------------------------------------------------------------------

EXHIBIT C







Cost of materials, labor and shipping to be determined after first production
run.











10





